Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Quick et al. (US Pat. No. 8,475,095 B2) is considered the closest prior art of record. Quick teaches a stacking assembly having stacker end portions (11) with a rectangular cross sectional hollow portion having equally spaced recess (defined by teeth 17) on opposing interior walls, and a frictional surfaces on (28, 29) on opposing exterior sides. Quick further teaches a stacker connector (10) that is rectangular in cross section, and includes equally spaced peaks (14) along exterior surfaces on opposing sides that correspond to the recesses (defined by 17). However, Quick does not teach the end portions having an elongated rectangular cross section, an end wall enclosing an end of the interior hollow portion. Furthermore, Quick does not teach the stacker connector having a hollow central aperture along a longitudinal axis of the that connects the two opposing sides along the entire length of the central aperture. The prior art of record does not teach of suggest modifying Quick to include the limitations lacking from Quick. Including an end wall would also destroy the principle operation of the stop (20) of Quick.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631